Name: Commission Regulation (EC) No 530/2002 of 22 March 2002 determining the extent to which applications lodged in March 2002 for import licences for certain pigmeat sector products under the regime provided for by Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 Avis juridique important|32002R0530Commission Regulation (EC) No 530/2002 of 22 March 2002 determining the extent to which applications lodged in March 2002 for import licences for certain pigmeat sector products under the regime provided for by Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products can be accepted Official Journal L 080 , 23/03/2002 P. 0016 - 0017Commission Regulation (EC) No 530/2002of 22 March 2002determining the extent to which applications lodged in March 2002 for import licences for certain pigmeat sector products under the regime provided for by Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1432/94 of 22 June 1994 laying down detailed rules for the application in the pigmeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products(1), as last amended by Regulation (EC) No 1006/2001(2), and in particular Article 4(4) thereof,Whereas:(1) The applications for import licences lodged for the second quarter of 2002 are for quantities less than the quantities available and can therefore be met in full.(2) The quantity available for the following period should be determined.(3) It is appropriate to draw the attention of operators to the fact that licences may only be used for products which comply with all veterinary rules currently in force in the Community,HAS ADOPTED THIS REGULATION:Article 11. Applications for import licences for the period 1 April to 30 June 2002 submitted pursuant to Regulation (EC) No 1432/94 shall be met as referred to in Annex I.2. For the period 1 July to 30 September 2002, applications may be lodged pursuant to Regulation (EC) No 1432/94 for import licences for a total quantity as referred to in Annex II.3. Licences may only be used for products which comply with all veterinary rules currently in force in the Community.Article 2This Regulation shall enter into force on 1 April 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 156, 23.6.1994, p. 14.(2) OJ L 140, 24.5.2001, p. 13.ANNEX I>TABLE>ANNEX II>TABLE>